 



Exhibit 10.1
E. I. DU PONT DE NEMOURS AND COMPANY
STOCK ACCUMULATION AND DEFERRED
COMPENSATION PLAN FOR DIRECTORS
(As last amended, April 25, 2007)

1.   PURPOSE OF THE PLAN       The purpose of the DuPont Stock Accumulation and
Deferred Compensation Plan for Directors (the “Plan”) is to permit Directors to
defer the payment of all or a specified part of their compensation for services
performed as Directors.   2.   ELIGIBILITY       Members of the Board of
Directors of the Company who are not employees of the Company or any of its
subsidiaries or affiliates shall be eligible under this Plan to defer
compensation for services performed as Directors.   3.   ADMINISTRATIONS AND
AMENDMENT       The Plan shall be administered by the Compensation Committee of
the Board of Directors (the “Committee”). The decision of the Committee with
respect to any questions arising as to the interpretation of this Plan,
including the severability of any and all of the provisions thereof, shall be
final, conclusive and binding. The Board of Directors of the Company reserves
the right to modify the Plan from time to time, or to repeal the Plan entirely,
provided, however, that (1) no modification of the Plan shall operate to annul
an election already in effect for the current calendar year or any preceding
calendar year; and (2) that the foregoing shall not preclude any amendment
necessary or desirable to conform to changes in applicable law, including, but
not limited to, changes in the Internal Revenue Code.       The Committee is
authorized, subject to the provisions of the Plan, from time to time to
establish such rules and regulations as it deems appropriate for the proper
administration of the Plan, and to make such determinations and take such steps
in connection therewith as it deems necessary or advisable.   4.   COMPLIANCE
WITH SECTION 16 OF THE EXCHANGE ACT / CHANGE IN LAW       It is the Company’s
intent that the Plan comply in all respects with Rule 16b-3 of the Exchange Act,
or its successor, and any regulations promulgated thereunder. If any provision
of this Plan is found not to be in compliance with such rule and regulations,
the provision shall be deemed null and void, and the remaining provisions of the
Plan shall continue in full force and effect. All transactions under this Plan
shall be executed in accordance with the requirements of Section 16 of the
Exchange Act and the regulations promulgated thereunder.       The Board of
Directors may, in its sole discretion, modify the terms and conditions of this
Plan in response to and consistent with any changes in applicable law, rule or
regulation.   5.   ELECTION TO DEFER AND FORM OF PAYMENT       On or before
December 31 of any year, a Director may elect to defer, until a specified year
or retirement as a Director of the Company, the payment of all or a specified
part of all fees payable to the Director for services as a Director during the
calendar year following the election in the form of cash or stock units.
Restricted stock units payable in cash may be deferred only in the form of cash.
In addition, as part of such election, a Director shall elect the form of
payment (lump sum or annual installments). Any person who shall become a
Director during any calendar year, and who was not a Director of the Company

 



--------------------------------------------------------------------------------



 



    on the preceding December 31, may elect, within thirty days after election
to the Board, to defer in the same manner the receipt of the payment of all or a
specified part of fees not yet earned for the remainder of that calendar year in
the form of cash or stock units. Elections shall be made by written notice
delivered to the Secretary of the Committee. All such elections as to deferral
and form of payment are irrevocable.   6.   DIRECTORS’ ACCOUNTS       Fees
deferred in the form of cash shall be held in the general funds of the Company
and shall be credited to an account in the name of the Director. Deferred cash
will bear interest at a rate corresponding to the average yield on the Prime
Rate of Morgan Guarantee Trust Company of New York for the fourth and fifth
months preceding the beginning of the quarter (or at such other rate as may be
specified by the Committee from time to time). Interest will be compounded
quarterly and will also be deferred. If the rate changes, the new rate will
apply to all deferred cash amounts beginning with the following quarter. Fees
deferred in the form of stock units shall be allocated to each Director’s
account based on the closing price of the Company’s common stock as reported on
the Composite Tape of the New York Stock Exchange (“Stock Price”) on the date
the fees would otherwise have been paid. The Company shall not be required to
reserve or otherwise set aside shares of common stock for the payment of its
obligations hereunder, but shall make available as and when required a
sufficient number of shares of common stock to meet the needs of the Plan. An
amount equal to any cash dividends (or the fair market value of dividends paid
in property other than dividends payable in common stock of the Company) payable
on the number of shares represented by the number of stock units in each
Director’s account will be allocated to each Director’s account in the form of
stock units based upon the Stock Price on the dividend payment date. Any stock
dividends payable on such number of shares will be allocated in the form of
stock units. If adjustments are made to outstanding shares of common stock as a
result of split-ups, recapitalizations, mergers, consolidations and the like, an
appropriate adjustment shall also be made in the number of stock units in a
Director’s account. Stock units shall not entitle any person to rights of a
stockholder unless and until shares of Company common stock have been issued to
that person with respect to stock units as provided in Article 7.   7.   PAYMENT
FROM DIRECTORS’ ACCOUNTS       The aggregate amount of deferred fees, together
with interest and dividend equivalents accrued thereon, shall be paid in
accordance with the deferral and form of payment election made by the Director
under paragraph 5. Amounts deferred to a specified year shall only be paid in a
lump sum and shall be paid promptly at the beginning of that specified year.
Amounts deferred to retirement payable in a lump sum shall be paid, promptly at
the beginning of the calendar year following a Director’s retirement.
Installment payments with respect to amounts deferred to retirement shall be
paid promptly at the beginning of the calendar year after a Director’s
retirement and promptly after the beginning of each succeeding calendar year
until the entire amount credited to the Director’s account shall have been paid.
With respect to directors fees, amounts credited to a Director’s account in cash
shall be paid in cash and amounts credited in stock units shall be paid in one
share of common stock of the Company for each stock unit, except that a cash
payment will be made with any final installment for any fraction of a stock unit
remaining in the Director’s account. Such fractional share shall be valued at
the closing Stock Price on the date of settlement. Restricted stock units
payable in cash, and the dividend equivalents associated with such deferred
units, shall be paid in cash, each unit to equal the value of one share of
DuPont common stock based on the average of the high and low prices of DuPont
common stock as reported on the Composite Tape of the New York Stock Exchange as
of the effective date of payment.

 



--------------------------------------------------------------------------------



 



8.   PAYMENT IN EVENT OF DEATH       A Director may file with the Secretary of
the Committee a written designation of a beneficiary for his or her account
under the Plan on such form as may be prescribed by the Committee, and may, from
time to time, amend or revoke such designation. If a Director should die before
all deferred amounts credited to the Director’s account have been distributed,
the balance of any deferred fees and interest and dividend equivalents then in
the Director’s account shall be paid promptly to the Director’s designated
beneficiary. If the Director did not designate a beneficiary, or in the event
that the beneficiary designated by the Director shall have predeceased the
Director, the balance in the Director’s account shall be paid promptly to the
Director’s estate.   9.   NONASSIGNABILITY       During a Director’s lifetime,
the right to any deferred fees, including interest and dividend equivalents
thereon, shall not be transferable or assignable, except as may otherwise be
provided in rules established by the Committee.   10.   GOVERNING LAW       The
validity and construction of the Plan shall be governed by the laws of the State
of Delaware.   11.   EFFECTIVE DATE       This Plan, as amended, shall become
effective as of April 25, 2007, and shall continue in full force and effect
until amended or terminated by the Board of Directors.

 